DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/24/22 have been fully considered but they are not persuasive.
On pages 7-8 regarding prior art rejections, Applicant argues the amendments overcome the rejection of record, since Starr teaches the inner and outer walls being spaced apart at one end but coupled together at the other end, and accordingly fails to teach the ribs “maintains the first” and second distances between the inner/outer wall at the second ends. 
The Examiner respectfully disagrees, noting that the ribs absolutely still maintain the distances between the walls, since the ribs don’t change the distance between the walls. The Examiner notes nothing present in the claim to prevent the distance between the inner/outer wall at one end being zero, or the distance between the inner/outer walls in the expanded/compressed configuration varying along their length in the expanded to compressed configuration as Applicant appears to be arguing. The Examiner maintains that the first/second distance can be “maintained” but still not equal from the first end to the second end of the inner/outer layer (this was attempted to be further explained in the rejection below).  The Examiner suggests incorporating an amendment which specifies this or something similar, if Applicant desires it to be read into/understood in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15, 17-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is objected for having new matter, for claiming “the plurality of first ribs maintains the first distance and the second distance, respectively in the expanded condition and in the collapsed condition”. The originally filed specification does not mention, describe, or show the ribs maintaining the first distance in the expanded condition and maintaining the second distance in the collapsed condition. As the Examiner best understands, the collapsed condition in particular is not maintained by the ribs. See Merriam-Webster’s definition of “maintain” below:

    PNG
    media_image1.png
    598
    756
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for claiming “the plurality of first ribs maintains the first distance and the second distance, respectively in the expanded condition and in the collapsed condition”. It appears this means that the first ribs maintain the first distance in the expanded condition, and the first ribs maintain the second distance in the collapsed condition. However, it is unclear whether this means the ribs are responsible for both the first and second distances (e.g. the ribs functionally place the walls in the first distance and second distance by self-compressing and self-expanding), whether the ribs are just simply present in both configurations, whether this is due to a material property or physical property of the ribs, or whether there is some other reason/interpretation. As the Examiner can best understand from the specification, the ribs aren’t actively doing anything to maintain either configuration (see also the definition provided by Merriam-Webster above for “maintain”), as much as the ribs allow the transition to occur.  Accordingly, for the purposes of examination the ribs are understood to passively allow (continue/persevere/carry on/keep up/support/provide for/sustain) the transition, between the expanded/collapsed 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 6045576 A), hereinafter known as Starr in view of Artof et al. (US 20060259137 A1), hereinafter known as Artof.
Regarding claim 1 Starr discloses a prosthetic heart valve (abstract) for replacing a native valve (this is stated as an “intended use” of the claimed “prosthetic heart valve”. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Starr was considered capable of performing the cited intended use of “replacing a native valve”. See for example, Column 1 lines 13-14) comprising:
a stent extending in a longitudinal direction from an inflow end to an outflow end (Figures 9a-c item 112);
a valve assembly disposed within the stent (Figures 9a-c item V);
an inner cuff annularly disposed adjacent the stent (Figures 9a-c element 116a); and 
a filler having a first length along the longitudinal direction and annularly disposed about the stent radially outward of the first inner cuff and radially outward of the stent (Annotated Figure 8), the filler having a first circumferential layer with a first inner wall having a second length along the longitudinal direction (Annotated Figure 8), and a plurality of first ribs connecting the first inner wall to the first outer wall, which extends in the longitudinal direction (Annotated Figure 8), wherein the second length and third length are coextensive of the first length (Annotated Figure 8),
wherein the first inner wall has a first end (top, proximal end) and second end (bottom, distal end), the first outer wall has a first end (top, proximal end) and second end (bottom, distal end), and the ribs maintain the first distance and the second distance respectively in the expanded and collapsed condition (the first distance is able to be maintained in the expanded condition, and the second distance is able to be maintained in the collapsed condition, and the ribs do not effect either), between the first inner wall and first outer wall at the first ends of the first inner wall and first outer wall, and at the second ends of the first inner wall and first outer wall (the first distance and second distance between the inner/outer wall at both ends are both maintained. The Examiner notes that the first distance (expanded config) and second distance (compressed config) are both present and maintained by the not been defined by the claim as needing to be constant, or non-changing, from the first end to the second end. For example, the expanded, first distance between the inner/outer wall is non-constant between the first/second ends of each layer (since the second ends attach but the first ends do not), but is still maintained/allowed by the ribs. The compressed, second distance is also allowed/maintained by the ribs, except that the rib compresses so that the distances between the inner/outer wall at the first/second ends of each layer vary different amounts from the distances between the first/second ends of each layer in the expanded first distance. The Examiner again emphasizes that the first distance compresses non-constantly to the second distance);
wherein the filler has an expanded condition in which the first inner wall is spaced a first distance from the first outer wall in a radially direction transverse to the longitudinal direction of the stent (Figure 8),

    PNG
    media_image2.png
    796
    765
    media_image2.png
    Greyscale

but is silent with regards to the details of the stent, including whether or not it has a plurality of stent cells formed by struts, and a collapsed and expanded configuration,
and the valve and filler also having a collapsed condition.
However, regarding claim 1 Artof teaches a stent (Figure 6c) which includes a plurality of stent cells formed by struts (Figure 6c ), and has a collapsed condition and an expanded condition (Abstract),

Starr and Artof are involved in the same field of endeavor, namely artificial valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Starr by having their stent 112 have a construction such as is taught by Artof, since this is a well-known and widely used type of stent construction for supporting heart valves, which is predictable, well-understood, and successful in the art. It is a simple alternative to the stent proposed by Starr.
Further, as regards the filler (and thus heart valve as a whole) having a collapsed condition where the inner and outer walls are closer to one another than in the expanded condition, the Examiner understands that a person of ordinary skill in the art, understanding that the stent being collapsible on a catheter for delivery through the vasculature and the filler being disposed therearound (as is taught by Artof), would also be able to consider that the filler of Starr should be collapsible so it’s outer wall and inner wall are adjacent one another in the collapsed configuration so it can be delivered suitably through the vasculature. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office Id. at 418, 82 USPQ2d at 1396. 
Regarding claim 2 the Starr Artof Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Starr further discloses the filler extends from a proximal end to a distal end (understood to be inherent), the proximal end of the filler being positioned nearer the inflow end of the stent than is the distal end of the filler (Annotated Figure 8a).
Regarding claims 3-4 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses the first circumferential layer of the filler includes a plurality of first cells extending from the proximal end of the filler to the distal end area of the filler (the cells extend the full length of the filler, with the exception of where the walls join to one another which can be considered a “cap” area.), wherein each of the cells are defined by the first inner wall, first outer wall, and two adjacent ones of the plurality of first ribs (Figure 8a-b),
but is silent with regards to the cells extending to the distal end of the filler. 
However, regarding claims 3-4 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Starr Artof Combination so that the cells extend to the distal end of the filler (i.e. the end cap is simply flush with the first inner and first outer wall, as is represented by the dotted line in Annotated Figure 8b below) since it has been held by the courts that a change in shape or configuration, without any criticality In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Starr.

    PNG
    media_image3.png
    450
    755
    media_image3.png
    Greyscale

Regarding claim 5 the Starr Artof Combination teaches the heart valve of claim 3 substantially as is claimed,
wherein Starr further discloses in the expanded condition of the filler, each of the plurality of first cells has a shape of a parallelogram in a transverse cross-section (Figure 8a shows the cross-sectional shape of the cells being almost rectangular).
Regarding claim 9 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses an outer cuff annularly disposed about the stent and radially outward of the filler (Figure 9a item 116b which is seen to extend from the valve body v, around the stent 112, and up/around the filler 114) 

    PNG
    media_image4.png
    545
    591
    media_image4.png
    Greyscale

Regarding claim 10 the Starr Artof Combination teaches the heart valve of claim 9 substantially as is claimed,
wherein Starr further discloses the distal edge of the outer cuff is coupled directed to the stent at a plurality of locations spaced apart from one another in a circumferential direction of the stent (since Figure 9a is a cross-section, the outer cuff 116b is understood to be directly coupled to the stent at every circumferential location of the stent).
Regarding claim 11 the Starr Artof Combination teaches the heart valve of claim 9 substantially as is claimed,
filler at a plurality of locations spaced apart from one another in a circumferential direction of the filler (see Figure 9a the outer cuff 116b is seen to be directly connected to the first outer wall of the filler all around the circumference).
Regarding claim 12 the Starr Artof Combination teaches the heart valve of claim 11 substantially as is claimed,
but is silent with regards to the distal edge of the outer cuff not being directly coupled to the stent.
However, regarding claim 12 this is understood to be a non-restrictable, obvious alternative to the distal edge being directly coupled to the stent (e.g. the embodiment of figure 9). Since the Examiner did not restricted the embodiments, they are held to be obvious alternatives on the record. 
Regarding claim 13 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses a collapsible and expandable end cap (see the Alternative Annotated Figure 9a, below) positioned at the proximal end of the filler (Alternative Annotated Figure 9a) so that fluid entering the distal end of the filler between the first inner and first outer wall (“to enter” is defined by Merriam-Webster as “to go or come in”. If this is understood to be fluid must enter into the distal end of the filler, the Examiner notes the filler 114 is described as being a “sponge” made of “a silicone rubber” which is needle permeable (Col 7 lines 14-16) and fabric material 116b is described as being a “woven or knitted material” into the distal end of the filler. In an alternative interpretation, with “to enter” being defined as “to go or come in”, fluid which “goes or comes in” the distal end of the filler, does not actually require the fluid to go/come in to the filler but rather just go into the distal end, or come into the distal end. In this situation, since the end cap material 116b is understood to be somewhat permeable to fluid (based on its woven/knitted configuration” (Col 7 lines 8-10), fluid coming in through the proximal end and to the distal end allows for the fluid to come to the distal end of the filler as the claim requires.) is restricted from exiting the filler through the proximal end (The end cap material 116b, while understood as being somewhat permeable to fluid, nonetheless “restricts” or “limits the amount or range of” (Merriam-Webster) fluid which exists, since it is a physical barrier it will have some effect in limiting the fluid flow therethrough).

    PNG
    media_image5.png
    545
    591
    media_image5.png
    Greyscale

Regarding claim 14 the Starr Artof Combination teaches the heart valve of claim 13 substantially as is claimed,
wherein Starr further discloses the end cap is integral with the filler (“integral” is defined as “formed as a unit with another part”. See the Alternative Annotated Figure 9a above regarding the end cap and filler forming a unit together).
Regarding claim 15 the Starr Artof Combination teaches the heart valve of claim 13 substantially as is claimed,
wherein Starr further discloses the end cap has a first inner wall coupled to the first inner wall of the first circumferential layer of the filler (Annotated Figure 9a, zoomed in (below)) and a first outer wall coupled to the first outer wall of the first circumferential layer of the filler (Annotated Figure 9a, zoomed in (below)).

    PNG
    media_image6.png
    594
    858
    media_image6.png
    Greyscale


Regarding claim 17 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Starr further discloses a collapsible and expandable first end cap positioned at the proximal end of the filler (see the Alternative Annotated Figure 9a, above), and a collapsible and expandable second end cap positioned at the distal end of the filler (see the explanation/modification in the rejection to claims 3-4 above) so that an interior of the first layer is not in communication with an exterior of the filler (the interior and exterior of the filler aren’t in communication (e.g. connection) with another).
Regarding claim 18 the Starr Artof Combination teaches the heart valve of claim 17 substantially as is claimed,
wherein Starr further discloses the filler includes a radial outermost layer that is uncovered so that upon implantation of the valve in a native annulus, the radial outermost layer of the filler is configured to directly contact the native annulus (the Examiner notes that the filler hasn’t been limited to “consisting” of particular elements, and accordingly for the purposes of this claim, the Examiner understands the outermost layer 116b which covers the filler as being the outermost layer of the filler. This is understood to be capable of directly contacting the native annulus (see the explanation regarding “intended use” claims in the rejection to claim 1 above).).
Regarding claim 20 the Starr Artof Combination teaches the heart valve of claim 17 substantially as is claimed,
wherein Starr further discloses the first end cap and second end cap are integral with the filler (“integral” is defined as “formed as a unit with another part”. See the Alternative Annotated Figure 9a above regarding the end cap and filler forming a unit together).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Artof as is applied above, further  in view of Huynh et al. (US 8366769 B2) hereinafter known as Huynh.
Regarding claim 6 the Starr Artof Combination teaches the heart valve of claim 2 substantially as is claimed,
but is silent with regards to the filler having a second circumferential layer positioned radially outward of the first circumferential layer with a second outer wall and a plurality of second ribs connecting the first outer wall to the second outer wall.
claim 6 Huynh teaches a heart valve with a filler having two circumferential layers, there being ribs in both layers (Figure 6a). Starr and Huynh are involved in the same field of endeavor, namely sewing rings for heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Starr Artof Combination so that there is a second circumferential layer in the Starr Artof Combination, such as is taught by Huynh, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8 the Starr Artof Huynh Combination teaches the heart valve of claim 6 substantially as is claimed,
wherein Huynh further teaches first ribs and second ribs connect at offset locations circumferentially (Figure 6a shows at least some of the ribs being offset). 

Allowable Subject Matter
Claims 16 and 19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/02/22